DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1 and 3 were amended.  Claims 4 and 5 are newly added.
In view of the amendments to claim 1, the rejection of claim 1 under 35 USC 112 has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuthi et al. (US 20200210850 A1).
Regarding claim 1, Nuthi teaches:
an information providing system for selecting reference information that is appropriate when a user works on a task related to a specific device, at least by (paragraph [0023, 0042] which describes identifying (e.g. “selecting”) manual sections, replacement parts, tools, etc. (e.g. “reference information”) for a particular problem/solution (e.g. “task”) for a particular machine (e.g. “specific device”)
the information providing system comprising: a hardware processor that is configured to acquire input information including first image data, in which the specific device and a specific identification label for identifying the specific device are photographed, at least by (paragraph [0054, 0075] describes a augmented reality optical head mounted device that can provide a image of machine identifier, scan barcode, photograph, video (e.g. a specific identification label for identifying the specific device are photographed) that can provide item identification of the machine (e.g. specific device))
 and a first database that is built on machine learning, using a data structure for machine learning, which includes a plurality of items of training data that each include evaluation target information including image data, and a plurality of meta-IDs respectively linked with the evaluation target information via a degree of meta association, wherein the image data included in the evaluation target information includes an image showing (i) the specific device and (ii) the specific identification label for identifying the specific device, at least by (paragraph [0054] which describes a trained neural network based on machine information that provides database information corresponding to a universe of the machines (e.g. “first database that is built on machine learning”), used to identify (e.g. specific device) based on their contextual information, where the contextual information includes photo submitted, characteristics of the image, location based on the photo, to determine make, model, modality, and/or other information of the identified machine (e.g. “plurality of items of training data that each include evaluation target information including image data… evaluation target information includes an image showing (i) the specific device and (ii) the specific identification label for identifying the specific device”, further paragraph [0092-0094] describes neural network model that includes weighted connections (e.g. degree of meta association) between the nodes, (e.g. meta-IDs respectively linked with the evaluation target information).
wherein the hardware processor is further configured to look up the first database and select a first meta-ID, among the plurality of meta-IDs, based on the acquired input information, at least by (paragraph [0054] describes identifying the machine based on inputs related to photos, videos inputs, and paragraph [0110] further describes identifying the problem based on acquired input information) 
wherein the information providing system further comprises a second database that stores a plurality of content IDs linked with the meta-IDs, and a plurality of items of reference information corresponding to the content IDs, at least by (paragraph [0032] describes problem solution database (e.g. second database) and paragraph [0023,0117] further describes the problem solution database among other databases (para. 0039) to include relevant manual/tutorial information, machine information, necessary tools, replacement parts (e.g. plurality of items of reference information corresponding to the content IDs))
wherein the hardware processor is further configured to:  look up the second database and select a first content ID from among a plurality of the content IDs which are linked with the first meta-ID, andSecond Preliminary AmendmentPage 3Serial Number: 16/962,085 look up the second database and select first reference information, among the plurality of items of reference information, based on the first content ID, at least by (paragraph [0023, 0025] describes using the identified machine to identify symptoms/problem and solution (e.g. select a first content ID from among a plurality of the content IDs which are linked with the first meta-ID ) to lookup and generate a smart care package which selects customized, relevant, actionable information corresponds to relevant manual/tutorial information, machine information, necessary tools, replacement parts (e.g. select first reference information, among the plurality of items of reference information, based on the first content ID)
wherein the meta-IDs include an apparatus meta-ID that classifies the specific device shown in the image data, and a task procedure meta-ID that relates to task procedures for the specific device shown in the image data; wherein the content IDs include an apparatus ID linked with the apparatus meta- ID and a task procedure ID linked with the task procedure meta-ID; and wherein the reference information includes an item of apparatus information linked with the apparatus ID and an item of task procedure information linked with the task procedure ID, at least by (paragraph [0023,0039] which describes the collection of database, such as database 216 which provides claimed, meta-IDs include an apparatus meta-ID that classifies the specific device shown in the image data (see. Para. 0054); a problem-solution information (e.g., stored in the example problem solution database 220), which provides selected reference manual/information, tool related to identified solution to the identified problem of the identified machine which is equivalent to claimed task procedure meta-ID that relates to task procedures for the specific device shown in the image data; wherein the content IDs include an apparatus ID linked with the apparatus meta- ID and a task procedure ID linked with the task procedure meta-ID, (see Para. 0048, 0110).  Regarding the claimed elements related to ID (meta-IDs, content IDs, apparatus ID), it is known in the art that databases uses identifiers to uniquely identify records for lookup and retrieval, as such while Nuthi may have only referred to identifiers associated with machines in the database 216, it should be understood that identifiers are associated with problems and solutions and references as they are also stored and retrieved from corresponding database.  And when Nuthi describes identifying machines from input, and identifying problems and solutions and related manuals/instructions, parts etc relevant to the solution, that IDs are being used search and retrieve each corresponding element. 
As per claim 4, claim 1 is incorporated and Nuthi further discloses: 	
wherein the specific device is a medical device or a nursing care device, at least by (paragraph [0024] “machine 104 can be an imaging system (e.g., magnetic resonance imaging (MRI), computed tomography (CT), x-ray, nuclear imaging, or ultrasound, etc.)”)
As per claim 5, claim 1 is incorporated and Nuthi further discloses:
further comprising: a head-mounted display; wherein the head-mounted display has a camera for capturing the first image data and a display portion for displaying the reference information, the display portion being transparent, at least by (paragraph [0075] “an optical head-mounted display (e.g., Google Glass, etc.) can be used with augmented reality to provide additional information with respect to a machine 104 being viewed, information for repair, suggestions for diagnosis, etc.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi in view of Soldani (US 20160019212 A1).
As per claim 2, claim 1 is incorporated and Nuthi fails to disclose:
wherein the hardware processor is further configured to:  generate a meta-ID list with the plurality of meta-IDs, generate a reference summary list that corresponds to the meta-ID list, and select the first meta-ID selected from the reference summary list, 
However Soldani discloses the above limitation at least by (paragraph [0020] “the equipment of interest corresponding to an identifier of interest from a list of identifiers of interest (e.g. generate a reference summary list that corresponds to the meta-ID list) such that the display selection means send out maintenance assistance data only when the useful identifier corresponds to one of the identifiers of interest from the list (e.g. select the first meta-ID)”
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Soldani into the teaching of Nuthi because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose proving relevant maintenance data with equipment of interest taught by Soldani in para. 0020.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi in view of Agosta et al. (US 20140355879 A1).
As per claim 3, claim 1 is incorporated and Nuthi discloses:
wherein the hardware processor is further configured to acquire first video information, at least by (paragraph [0076] optical head-mounted display 400 can include a scanner or other sensor 410 that scans items in its field of view…Item identification, photograph, video feed, can be provided by the scanner 410)
And Agosta further discloses: wherein the information providing system further comprises a scene model database that stores past first video information, which is acquired in advance, scene information, which includes a scene ID linked with the past first video information, and three or more levels of degrees of scene association between the past first video information and the scene information, at least by (paragraph [0012, 0086, 0118] describes trained classifiers which create classification models that associates dimensions and characteristics and corresponding label that makes up particular scene within video sequences (e.g. a scene model database that stores past first video information, which is acquired in advance, scene information, which includes a scene ID linked with the past first video information) and training such models  to output a set of scene variable nodes associated with the labels, 
and  wherein the hardware processor is further configured to: look up the scene model database and acquire a scene ID list, whichSecond Preliminary AmendmentPage 4Serial Number: 16/962,085 includes a first degree of scene association between the first video information and the scene information; generate a scene name list corresponding to the scene ID list; and acquire the input information, which includes, as one pair, the first image data, and a first scene ID corresponding to a scene name selected from the scene name list, at least by (paragraph [0012, 0086, 0118] in of the above scene classifiers, these classifiers would output a set of scene variable nodes associated with the labels for the video, see also Fig. 3 ref. 306-310, Fig. 4a-b, Ref. 410-420, and associated paragraphs, where the resulting classification for the scene is the scene name selected from a plurality of possible scenes form the classifier for the particular image/frame from the video.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Agosta into the teaching of Nuthi because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose improving the speed and/or efficiency in which images can be classified taught by Agosta in para. 0052.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        8/4/2022